DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 05/04/2021.
Currently claims 1-18 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 1B, claims 1-4, 6, 10-13 and 15, in the reply filed on 05/04/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, the limitation of the claim, “a switching power supply comprising: a substrate; and the electronic module according to Claim 1 mounted on the 35substrate”, claims a ‘switching power supply’ including the entirety of electronic module of claim 1. Thus claim 10 should be rewritten in independent form including all the limitations of claim 1 for fee calculation purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 1, the limitation of the invention, “…a second capacitor electrode is provided between corresponding layers of the substrate layers of the multilayer substrate…” is indefinite. It is not clear where the ‘second capacitor electrode’ is supposed to be placed. The claim says, ‘between corresponding layers of the substrate layers’ but ‘corresponding’ to what, there is no prior reference to it. There can be several layers in the multilayer substrate. Thus no clear reference point for the ‘corresponding substrate layers’, between which the ‘second capacitor electrode’ needs to be placed, rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient information to define the metes and bounds of the claim. For the purpose of examination, the examiner interpreted the claim as “a second capacitor electrode is provided between top and bottom substrate layers of the multilayer substrate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0061071 A1 (Watanabe) and further in view of WO 2016/194626 A1 (Iijima) (PGPub # US 2018/0097438 A1 (Iijima) is used to map the limitations for convenience). 
Regarding claim 1, Watanabe discloses, an electronic module (DC-DC Converter; Fig. 1; [0069]) comprising: 

at least one side surface (any one of the four side surfaces; Fig. 1; [0070]) connecting the first (bottom) and second (top) main surfaces; and 

    PNG
    media_image1.png
    624
    691
    media_image1.png
    Greyscale

a switching element (IC; Figures 1 and 3; [0017], [0070]; i.e. semiconductor integrated circuit device IC including a switching device) including a plurality of terminal electrodes (electrodes of IC) and being mounted on the second (top) main surface of the multilayer substrate (10) (Fig. 1; [0070]); 

    PNG
    media_image2.png
    371
    732
    media_image2.png
    Greyscale

wherein first (Vin), second (Vout), and third (Ven) outer electrodes are provided on the first main surface (bottom surface of 10) (Fig. 1; [0070]); 
first, second, and third connecting electrodes (as annotated by the examiner in Fig.1) are provided on the second main surface (top surface of 10) (Fig. 1; [0070]); 
the first outer electrode (Vin) and the first connecting electrode (annotated in Fig. 1 and also node 50c in Fig. 2) are electrically connected to each other by at least one first connecting conductor (80; Fig. 3; [0078]; i.e. second connecting wires; all the connecting wires are numbered as ‘80’ as stated in para. [0078]); 

    PNG
    media_image3.png
    429
    524
    media_image3.png
    Greyscale

the second outer electrode (Vout) and the second connecting electrode (annotated in Fig. 1 and also node 50e in Fig. 2) are electrically connected to each other by at least one second connecting conductor (80) (Figures 2 and 3; [0078]); 
the third outer electrode (Ven) and the third connecting electrode (annotated in Fig. 1 and also node 50a in Fig. 2) are electrically connected to each other by at least one third connecting conductor (80) (Figures 2 and 3; [0078]); 
corresponding terminal electrodes (corresponding terminals Vin, Vout and Ven of the switching device of IC; Fig. 1) of the switching element are connected to the first, second, and third connecting electrodes (as annotated by the examiner in Fig.1) (Figures 2 and 3; [0078]); 
the first connecting electrode (annotated in Fig. 1 and also node 50c in Fig. 2) also defines and functions as 32a first capacitor electrode (Fig. 26; [0069]); 
Note: Watanabe teaches in para. [0069] – [0070] that the first connecting electrode, which is the corresponding electrode of Vin, is connected to Vin node of IC whose equivalent circuit is shown in Fig. 26. A capacitor Cin is connected to this node. Thus it can be defined as 32a first capacitor electrode as well.

    PNG
    media_image4.png
    417
    606
    media_image4.png
    Greyscale

But Watanabe fails to teach, a second capacitor electrode is provided between corresponding layers of the substrate layers of the multilayer substrate; 
a capacitor is defined by electrostatic capacitance generated between the first capacitor electrode and the second capacitor electrode; 
the second capacitor electrode and the second connecting electrode are electrically connected to each other by at least one fourth connecting conductor; 
an inductor is defined by the at least one fourth connecting conductor; and 

However, in analogous art, Iijima discloses, a second capacitor electrode (19; Fig. 3; [0072]; i.e. in-plane wiring conductor) is provided between corresponding layers of the substrate layers of the multilayer substrate (12; Fig. 3; [0073]; i.e. core magnetic substance layer); 
a capacitor is defined by electrostatic capacitance generated between the first capacitor electrode (designated by the examiner in Fig. 3) and the second capacitor electrode (19) (Fig. 3; [0072]; the capacitor is formed between two electrode plates with a dielectric layer in between) (Fig. 3; [0072]); 

    PNG
    media_image5.png
    464
    846
    media_image5.png
    Greyscale

the second capacitor electrode (19) and the second connecting electrode (designated by the examiner in Fig. 3) are electrically connected to each other by at least one fourth connecting conductor (20; Fig. 3; [0072]; i.e. interlayer connection conductor); 

Note: The inductance of the conductor can be found from Rosa, E.B. (1908). "The self and mutual inductances of linear conductors". Bulletin of the Bureau of Standards. U.S. Bureau of Standards and https://en.wikipedia.org/wiki/Inductance.
the capacitor and the inductor define a snubber circuit (snubber circuit is a circuit used by power supply designer to reduce overvoltage or overcurrent spikes during transistor switching transients. See Switching Power Supply Design, Abraham I. Pressman, Chapter 11, pages 413-426, ISBN 0-07-052236-7 for details).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Watanabe and Iijima before him/her, to modify the teachings of an electronic module with a multilayer substrate and a switching device as taught by Watanabe and to include the teachings of an electronic module with a multilayer substrate and a switching device including a built-in LC network as taught by Iijima since the built-in LC network can be used as a snubber circuit to reduce transient overvoltage and overcurrent during transistor switching. This LC network comes almost for free and saves manufacturing cost by avoiding expensive add-on circuit.  Absent this important teaching in Watanabe, a person with ordinary skill in the art would be motivated to reach out to Iijima while forming an electronic module with a multilayer substrate of Watanabe. 
Regarding claim 2, the combination of Watanabe and Iijima teaches, the electronic module according to Claim 1, wherein at least one of the plurality of substrate layers (10) is a magnetic layer made of a magnetic material (Fig. 1; [0017], [0070]; Watanabe Reference); and 
		Note: Watanabe teaches in para. [0070] that multi-layer substrate 10 is formed by laminating magnetic insulating layers each having a coil pattern.
the at least one fourth connecting conductor (20; Fig. 3; [0072]; i.e. interlayer connection conductor; Iijima Reference) passes through the magnetic layer (Fig. 3; [0070]; Iijima Reference).  
Note: Iijima teaches in para. [0070] that the multilayer board 10 includes a core magnetic substance layer 12.
See 103 rationale in claim 1.
Regarding claim 4, Watanabe discloses, the electronic module according to Claim 1, wherein the switching element (SW1; Fig. 27; [0003]; i.e. FET structure in an example application of a switching power supply) is an FET including a drain electrode, a source electrode, and a gate electrode as the terminal electrodes (as annotated by the examiner in Fig. 27 for one of the switching transistor of DC-DC converter circuit; Fig. 27; [0003], [0063]); 
But the combination of Watanabe and Iijima fails to teach explicitly, the drain electrode is electrically connected to the first connecting electrode; 

the gate electrode is electrically connected to the third connecting electrode.  
However, the above limitation recites an ‘intended use’ of three electrodes of the FET structure. This intended use does not define additional structural aspects of the claimed invention. The semiconductor module of Watanabe is capable of making the desired connections as per the requirement of the application. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these intended use connections are intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Watanabe. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

    PNG
    media_image6.png
    370
    552
    media_image6.png
    Greyscale

Regarding claim 6, the combination of Watanabe and Iijima teaches, the electronic module according to Claim 1, wherein a length of the at least one fourth connecting conductor (20; Fig. 3; [0072]; i.e. interlayer connection conductor; Iijima Reference) is greater than a distance between the first capacitor electrode (as designated in Fig. 3) and the second capacitor electrode (19) (Fig. 3; [0070] – [0072]; Iijima Reference). See 103 rationale in claim 1.
Note: The examiner notes that a person with ordinary skill in the art would easily comprehend that in order to have higher capacitance and inductance values, the length of the connecting conductor 20 needs to be greater than the distance between the first capacitor electrode and the second capacitor electrode. It would make the snubber circuit of Watanabe and Iijima much more effective to suppress the transient overvoltage or overcurrent during switching.

    PNG
    media_image5.png
    464
    846
    media_image5.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Iijima as applied to claim 1 and further in view of US 2008/0258258 A1 (Horikoshi).
Regarding claim 3, the combination of Watanabe and Iijima teaches claim 1 but fails to teach explicitly, the electronic module, wherein an area of the first connecting electrode, which also defines and functions as the first capacitor electrode, is larger than an area of the second connecting electrode and an area of the third connecting electrode.  
However, in analogous art, Horikoshi discloses, the electronic module, wherein an area of the first connecting electrode (9; Fig. 4; [0041]; i.e. capacitor electrode), which also defines and functions as the first capacitor electrode, is larger than an area of the second connecting electrode (4, left; Fig. 4; [0039]; i.e. pad electrode) and an area of the third connecting electrode (4, right; Fig. 4; [0039]; i.e. pad electrode) (Fig. 4; [0041]).  

    PNG
    media_image7.png
    269
    474
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Watanabe, Iijima and Horikoshi before him/her, to modify the teachings of an electronic module with multiple connecting electrodes as taught by Watanabe and to include the teachings of a . 

Claims 10-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0061071 A1 (Watanabe) and further in view of WO 2016/194626 A1 (Iijima) (PGPub # US 2018/0097438 A1 (Iijima) is used to map the limitations for convenience). 
Regarding claim 10, Watanabe discloses, a switching power supply comprising: a substrate (PB; Fig. 30; [0066]; i.e. a printed circuit board or a base substrate); and 

    PNG
    media_image8.png
    427
    380
    media_image8.png
    Greyscale


Regarding claim 11, the combination of Watanabe and Iijima teaches, the switching power supply according to Claim 10, wherein at least one of the plurality of substrate layers (10) is a magnetic layer made of a magnetic material (Fig. 1; [0017], [0070]; Watanabe Reference); and 
		Note: Watanabe teaches in para. [0070] that multi-layer substrate 10 is formed by laminating magnetic insulating layers each having a coil pattern.
the at least one fourth connecting conductor (20; Fig. 3; [0072]; i.e. interlayer connection conductor; Iijima Reference) passes through the magnetic layer (Fig. 3; [0070]; Iijima Reference).  
Note: Iijima teaches in para. [0070] that the multilayer board 10 includes a core magnetic substance layer 12.
See 103 rationale in claim 1.
Regarding claim 13, Watanabe discloses, the switching power supply according to Claim 10, wherein the switching element (SW1; Fig. 27; [0003]; i.e. FET structure in an example application of a switching power supply) is an FET including a drain electrode, a source electrode, and a gate electrode as the terminal electrodes (as annotated by the examiner in Fig. 27 for one of the switching transistor of DC-DC converter circuit; Fig. 27; [0003], [0063]); 
But the combination of Watanabe and Iijima fails to teach explicitly, the drain electrode is electrically connected to the first connecting electrode; 
the source electrode is electrically connected to the second connecting electrode; and 
the gate electrode is electrically connected to the third connecting electrode.  
However, the above limitation recites an ‘intended use’ of three electrodes of the FET structure. This intended use does not define additional structural aspects of the claimed invention. The semiconductor module of Watanabe is capable of making the desired connections as per the requirement of the application. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these intended use connections are intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Watanabe. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

    PNG
    media_image6.png
    370
    552
    media_image6.png
    Greyscale

Regarding claim 15, the combination of Watanabe and Iijima teaches, the switching power supply according to Claim 10, wherein a length of the at least one fourth connecting conductor (20; Fig. 3; [0072]; i.e. interlayer connection conductor; Iijima Reference) is greater than a distance between the first capacitor electrode (as designated in Fig. 3) and the second capacitor electrode (19) (Fig. 3; [0070] – [0072]; Iijima Reference). See 103 rationale in claim 1.
Note: The examiner notes that a person with ordinary skill in the art would easily comprehend that in order to have higher capacitance and inductance values, the length of the connecting conductor 20 needs to be greater than the distance between the first capacitor electrode and the second capacitor electrode. It would make the snubber circuit of Watanabe and Iijima much more effective to suppress the transient overvoltage or overcurrent during switching.

    PNG
    media_image5.png
    464
    846
    media_image5.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Iijima as applied to claim 10 and further in view of US 2008/0258258 A1 (Horikoshi).
Regarding claim 12, the combination of Watanabe and Iijima teaches claim 10 but fails to teach explicitly, the switching power supply, wherein an area of the first connecting electrode, which also defines and functions as the first capacitor electrode, is larger than an area of the second connecting electrode and an area of the third connecting electrode.  
However, in analogous art, Horikoshi discloses, the switching power supply, wherein an area of the first connecting electrode (9; Fig. 4; [0041]; i.e. capacitor electrode), which also defines and functions as the first capacitor electrode, is larger than an area of the second connecting electrode (4, left) and an area of the third connecting electrode (4, right) (Fig. 4; [0041]).  

    PNG
    media_image7.png
    269
    474
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Watanabe, Iijima and Horikoshi before him/her, to modify the teachings of an electronic module with multiple connecting electrodes as taught by Watanabe and to include the teachings of a semiconductor device with a large size capacitor electrode as taught by Horikoshi since having a large area electrode would ensure a sizable capacitance value ([0041]). This large capacitance would be very effective for the snubber circuit of modified Watanabe to reduce the transient overvoltage and overcurrent during transistor switching. Absent this important teaching in Watanabe, a person with ordinary skill in the art would be motivated to reach out to Horikoshi while forming an electronic module with a multilayer substrate of Watanabe. 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2010/0328010 A1 (Noma) -  A DC-DC converter module is presented in which various components, including a switching element, are mounted on a magnetic substrate that incorporates magnetic elements, including a smoothing choke and a transformer among main components, and that serves as a component carrying substrate.
2. US 2014/0334203 A1 (Honda) - A power converter is developed includes a switch element, a snubber capacitor, and a connection conductor configured to connect the switch element and the snubber capacitor to each other and a part of the connection conductor is arranged to be held between the snubber capacitor and an electrode of the switching element.
3. US 2010/0231304 A1 (Kohjiro) – A high-frequency power amplifier is built by mounting a semiconductor chip on a main surface of a wiring substrate. The semiconductor chip has an amplifying means formed on a main surface. Electrodes formed on a main surface of the semiconductor chip are electrically connected to electrodes formed on a main surface of the wiring substrate by conductive wires. The amplifying means has a configuration in which typically a plurality of field-effect transistors are electrically connected to each other to form a parallel circuit.
4. US 2016/0254745 A1 (Lim) - A packaged integrated circuit including an integrated circuit is formed on a semiconductor die affixed to a surface of a multi-layer substrate. A switch-mode regulator is formed on the semiconductor die affixed to the surface of the multi-layer substrate. The integrated circuit and the switch-mode regulator are integrated within a package to form the packaged integrated circuit.
5. US 2017/0229953 A1 (Otake) - A power module is developed including a bridge circuit composed of a plurality of SiC-MOSFETs Q1 and Q2 and an internal capacitor C1 connected to extend over between both ends of the bridge circuit. A snubber circuit is connected to extend over between an exposed side of the positive-side power terminal P and an exposed side of the negative-side power terminal N. A power circuit comprising the power module, and a smoothing capacitor C2 connected in parallel to the snubber circuit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/29/2021